IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1648
                                  Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RUSSELL KENNETH FIDLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Audubon County, James M.

Richardson, Judge.



      Defendant appeals from the district court’s denial of his motions for

discovery and special appearance filed in his closed criminal case. APPEAL

DISMISSED.



      Drew H. Kouris, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


McDONALD, Judge.

       In 2004, Russell Fidler was convicted of sexual abuse in the second

degree and sentenced to a twenty-five-year term of incarceration. The facts of

the case are set forth in Fidler v. State, No. 07-0745, 2007 WL 3377888, at *1

(Iowa Ct. App. Nov. 15, 2007), and need not be repeated herein. Approximately

ten years later, while still incarcerated, Fidler filed a “motion for discovery” and

“motion for special appearance” in his closed criminal case. The district court

denied the motions without hearing. Fidler filed this appeal.

       The district court lacked jurisdiction over the motions. See State v. Olsen,

794 N.W.2d 285, 289 (Iowa 2011) (holding the district court lacked jurisdiction to

consider untimely motion filed after the entry of judgment in a criminal case);

State v. Braun, 460 N.W.2d 454, 455 (Iowa 1990) (explaining the district court

was without jurisdiction over application filed in a closed criminal case and stating

“[a] defendant cannot jump-start an expired case by simply filing an application

for collateral relief”). We also lack jurisdiction over this appeal. Final judgment

was entered in this case more than a decade ago. Fidler’s filing of post-trial

motions years later in a closed case does not revive the time to appeal from the

final judgment and create appellate jurisdiction where it otherwise would not

exist. See Olsen, 794 N.W.2d at 289 (“A timely appeal is jurisdictional, and the

time limit for appeal cannot be extended by filing an improper posttrial motion.

An untimely posttrial motion is defective and does not toll the running of the

thirty-day period within which an appeal must be taken.”).
                                     3


      Fidler’s relief should be sought, if anywhere, in postconviction relief

proceedings.

      APPEAL DISMISSED.